MEMORANDUM DECISION.
Following a nonjury trial by the Superior Court, Somerset County, Linwood Knowles appeals his convictions for operating a motor vehicle after being declared an habitual offender and operating under the influence, 29 M.R.S.A. §§ 2298, 1312-B (Supp.1985), challenging the sufficiency of the evidence.
Viewing the evidence in the light most favorable to the State, the Superior Court rationally could have found beyond a reasonable doubt every element of the offenses charged and the nonexistence of the competing harms defense. State v. Barry, 495 A.2d 825, 826 (Me.1985); State v. Raubeson, 488 A.2d 1379, 1380 (Me.1985); 17-A M.R.S.A. § 103 (1983).
The entry is:
Judgment affirmed.
All concurring.